DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, the recitation “first section” renders the claim vague and indefinite because it lacks antecedent basis.  Claim 5 recites a first planar section.
Appropriate correction is required. 	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mansat et al. (US 5944758). 
Mansat et al. disclose an orthopedic implant (humeral prosthesis 20) having a stem 24 with grooves 28 that extend along the longitudinal direction of the stem and a majority of the stem length.  Each of the grooves 28 extends from an end or “proximal end” of the stem wherein the groove is open at the proximal end  (Figs. 2 and 3 and cols. 4-5). 
Response to Arguments
Applicant's arguments have been fully considered but are not persuasive with respect to the rejection of claims 15-17 under 35 U.S.C. 102(a)(1) over Mansat et al.  Mansat et al. disclose all elements of Applicant’s claimed invention as discussed in this office action.  The term “proximally” is relative and because Applicant’s claim does not define the proximal end of the implant with respect to specific structural features of the implant, the proximal end is interpreted to mean an end or physical extremity of the implant.  
Allowable Subject Matter
Claims 1-2, 4-5, 9-13, and 20-22 are allowed. 
Claims 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



November 29, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775